Citation Nr: 0003132	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  98-09 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a respiratory 
disability due to undiagnosed illness.

3.  Entitlement to service connection for headaches due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. McCormack, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1980 to 
August 1995.  This matter comes to the Board of Veterans' 
Appeals (Board) from a Department of Veterans Affairs (VA) 
Reno Regional Office (RO) February 1998 rating decision which 
denied service connection for a sinus disability, a 
respiratory disability due to undiagnosed illness, headaches 
due to undiagnosed illness, chronic fatigue due to 
undiagnosed illness and memory loss due to undiagnosed 
illness, and granted service connection for right flank pain 
secondary to service-connected ovarian cancer post 
hysterectomy, assigning it a noncompensable rating.

At her September 1998 RO hearing, the veteran withdrew the 
substantive appeals for the claims of service connection for 
chronic fatigue due to undiagnosed illness and memory loss 
due to undiagnosed illness and her claim for a compensable 
evaluation for service-connected right flank pain.  Thus, the 
Board will proceed below in accordance with the veteran's 
express wishes (38 C.F.R. § 20.204 (1998)); the only issues 
now on appeal are those set forth on the title page above.  
At that hearing, however, she requested an increased rating 
for her service-connected depressive reaction, rated 10 
percent disabling.  As this issue has not been adjudicated, 
it is referred back to the RO for appropriate action.

By March 1999 rating decision, the RO denied service 
connection for a mouth cyst; denied an increased evaluation 
for the veteran's service-connected ovarian cancer post 
hysterectomy (rated 50 percent disabling), and reopened and 
granted service connection for PTSD, assigning it a 10 
percent rating, effective September 1, 1995 to March 30, 
1998, and a 30 percent rating, effective March 31, 1998.

In July 1999, the veteran indicated that she needed to be 
compensated for her PTSD from September 1, 1995 to March 
1998.  Such assertion is construed by the Board as a Notice 
of Disagreement with the March 1999 assignment of a 10 
percent rating for PTSD, effective September 1, 1995 to March 
30, 1998.  In this case, the veteran has not yet been 
provided a Statement of the Case as to this issue.  Thus, 
review of such issue is deferred pending completion of the 
procedural development requested below in the remand portion 
of this decision.  38 U.S.C.A. § 7105.

By the July 1999 statement, the veteran also requested a 
compensable evaluation for her service-connected abdominal 
scars.  This issue has not been adjudicated, and it is 
therefore referred to the RO for appropriate action.

In July 1999 and January 2000, the veteran submitted 
additional evidence, including copies of service medical 
records, VA outpatient treatment records, private medical 
records, and private billing records.  The RO did not issue a 
supplemental statement of the case; however, as the veteran 
waived initial consideration of this evidence by the RO, a 
remand to the RO in accordance with 38 C.F.R. § 20.1304 is 
not in order.


FINDINGS OF FACT

1.  No competent medical evidence has been presented to link 
the veteran's sinus disability to her period of service.

2.  The veteran's respiratory disability has been attributed 
to bronchitis, an upper respiratory infection and a viral 
syndrome.

3.  No competent medical evidence has been presented to link 
her respiratory disability to her period of service or the 
respiratory disabilities for which she was treated therein.

4.  The veteran's headaches have been attributed to migraine 
encephalalgia.

5.  Her headaches are of service origin.


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a sinus disability.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a respiratory 
disability due to an undiagnosed illness.  38 U.S.C.A. 
§ 5107(a) (West 1991).

3.  Resolving the benefit of the doubt in the veteran's 
favor, her headaches are of service origin.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 3.303 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before reaching the merits of the veteran's claims, the 
threshold question to be resolved is whether she has 
presented evidence that her claims of service connection are 
well grounded.  A well-grounded claim is a plausible claim 
that is meritorious on its own or capable of substantiation.  
See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  An 
allegation alone is not sufficient; the veteran must submit 
evidence in support of her claims that would justify a belief 
by a fair and impartial individual that the claims are 
plausible.  38 U.S.C.A. § 5107(a) (West 1991); Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the inservice disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Service connection may be granted for disability resulting 
from chronic disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.303 (1998).  Service connection 
may be granted for disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (1999).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1999).

It is the policy of VA to administer the law under a broad 
interpretation, consistent, however, with the facts shown in 
every case.  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt is resolved in favor of the claimant.  
38 C.F.R. § 3.102 (1999).

For a veteran to prevail in her claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

I.  Sinus Disability

A review of the veteran's service medical records reveals 
that a clinical evaluation of her sinuses revealed normal 
findings at the time of her June 1980 service entrance 
medical examination.  On May 1989 medical examination, a 
clinical evaluation of her sinuses again was normal.  In 
December 1992, she was provisionally diagnosed as having a 
questionable sinus infection.  On August 1993 medical 
examination, a clinical evaluation of her sinuses revealed 
normal findings.  In the accompanying Report of Medical 
History, she indicated that she did not know if she had had 
any sinusitis.  In February 1995, she was seen with 
complaints of sinus drainage.  Examination of her sinuses did 
not reveal any tenderness.  Her May 1995 service separation 
medical examination shows that a clinical evaluation her 
sinuses revealed normal findings.  In the accompanying Report 
of Medical History, she indicated that she did not know if 
she had had any sinusitis.

VA outpatient treatment records, dated from September 1995 to 
December 1998, show that the veteran was assessed as having 
sinusitis on occasion during this period.  In June 1996, it 
was noted that her sinuses had been blocked since the 
previous Monday.  A January 1997 record shows that she had a 
slight septal deviation.  In June 1998, she reported that she 
had sinus problems.  It was noted that these problems were 
possibly related to the Persian Gulf War.  The assessment was 
altered respiratory status.

On VA Persian Gulf War examination in April 1996, a clinical 
evaluation of the veteran's sinuses revealed normal findings.

On VA medical examination in October 1996, a clinical 
evaluation of the veteran's sinuses revealed normal findings.

At her September 1998 hearing, the veteran testified that she 
had a sinus infection and that began during her service.  She 
also testified that she had problems with her sinuses every 
day and treated her sinus infection with medication.

On VA medical examination in November 1998, a clinical 
evaluation of the veteran's sinuses revealed bilateral 
hypertrophic turbinates and some boggy mucosa.  No tenderness 
or purulent discharge were found.  X-ray study of her 
paranasal sinuses revealed no abnormality.  The pertinent 
diagnosis was sinusitis.

On VA medical examination later that month, a clinical 
evaluation of the veteran's nose revealed normal findings.

On the basis of the foregoing evidence, the veteran has not 
presented evidence of a well-grounded claim of service 
connection for sinus disability.  There is no competent 
medical evidence of record establishing that her sinus 
disability is of service origin.  In particular, while her 
service medical records show that she was seen with 
complaints of sinus drainage on one occasion, they do not 
show that he was ever found to have a chronic sinus 
disability in service.  Moreover, her sinuses were found to 
be normal at the time of her service separation examination.  
In addition, although postservice VA outpatient treatment 
records show that was assessed as having sinusitis on 
occasion, these records do not establish any causal link or 
nexus between her sinusitis and her period of service.  
Rather, a June 1996 record shows that she reported that her 
sinuses had been blocked since the previous Monday.  The 
Board is aware that these records include a June 1998 
notation that her sinus problems may have been due to the 
Persian Gulf War.  However, this notation appears to simply 
reflect her own recitation of complaints, rather than a 
medical determination.  A bare transcription of a lay history 
is not transformed into "competent medical evidence" merely 
because the transcriber happens to be a medical professional.  
LeShore v. Brown, 8 Vet. App. 406 (1995)  Moreover, it is 
observed that, while the most recent VA examination report 
shows that the veteran had sinusitis, this report also fails 
to establish any causal relationship between these disability 
and service.  Thus, as there is no competent medical evidence 
of record which establishes that the veteran's sinus 
disability is of service origin, her claim of service 
connection for a sinus disability may not be viewed as well 
grounded.  Caluza, 7 Vet. App. at 506.

The Board has carefully considered the veteran's testimony 
regarding the etiology of her sinus disability.  However, as 
a layperson, she is not qualified to render such an opinion 
as to a medical diagnosis, etiology or causation.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In denying the veteran's claim of service connection for 
sinus disability, the Board has considered the matter of 
resolution of the benefit of the doubt.  However, the 
benefit-of-the-doubt rule is only applicable when a claim is 
well grounded.  Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Such is not the case where there is no competent 
evidence of record establishing a causal connection between a 
chronic sinus disability and the veteran's period of service.


II.  Respiratory Disability and Headaches due to Undiagnosed 
Illnesses

In addition to the criteria set forth earlier, service 
connection may also be established for a chronic disability 
resulting from an undiagnosed illness or illnesses, provided 
that such disability (1) became manifest during service on 
active duty in the Armed Forces in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (2) 
by history, physical examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis.  To fulfill 
the requirement of chronicity, the illness must have 
persisted for a period of six months.  38 U.S.C.A. § 1117, 
38 C.F.R. § 3.317 (1999).

Signs or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: fatigue, signs or 
symptoms involving skin, headache, muscle pain, joint pain, 
neurologic signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper or lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

However, compensation shall not be paid under this section if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or the 
abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The veteran's DD Form 214 reflects that she served in 
Southwest Asia from December 1990 to May 1991, and that she 
was awarded the Southwest Asia Service Medal and the 
Southwest Asia Kuwait Liberation Medal.  Thus, her service in 
the Southwest Asia theater of operations during the Persian 
Gulf War is not in dispute.

Respiratory Disability

The veteran's service medical records, dated prior to her 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, show that a clinical evaluation of her 
lungs and chest revealed normal findings at the time of her 
June 1980 service entrance medical examination.  In January 
1982, she was assessed as having a possible upper respiratory 
infection.  A May 1982 record shows that she was seen with 
complaints of chest pains, a runny nose and coughing.  The 
assessment was questionable chest pains.  A June 1982 record 
shows an impression of rule out pneumonia.  A March 1985 
record shows that she was seen with complaints that she had a 
cold.  Examination revealed that her nose was stuffed and 
that her chest was clear.  In April 1985, she was seen with 
complaints of chest pain.  Examination of her lungs revealed 
that they were clear.  The assessment was chest wall pain 
syndrome.  A December 1986 record shows that she was seen 
with complaints of a cough.  Examination of her lungs 
revealed that they were clear.  The assessment was flu 
syndrome.  In May 1988, she was assessed as having 
questionable shortness of breath of an unclear etiology.  A 
November 1988 record shows that he was treated for a chest 
cold.  On May 1989 medical examination, a clinical evaluation 
of her lungs and chest revealed normal findings.

The Board notes that the veteran's service medical records, 
dated during her service in the Southwest Asia theater of 
operations during the Persian Gulf War, do not show any 
reports or findings of a respiratory disability.

The veteran's service medical records, dated after her 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, show that she was seen
with complaints of cold symptoms in November 1991.  The 
assessment was upper respiratory infection.  A January 1993 
record shows that he was seen with complaints of a cough 
which was productive of yellow sputum.  Examination of her 
chest and lungs revealed some rhonchi.  The assessment was 
bronchitis.  A May 1993 record shows that he was seen with 
complaints of a chest cold and a sore throat.  The assessment 
was upper respiratory infection.  On August 1993 medical 
examination, a clinical evaluation of her lungs and chest 
revealed normal findings.  In the accompanying Report of 
Medical History, she indicated that she had not had a chronic 
cough.  She did indicate that she had had chronic or frequent 
colds, shortness of breath and pain or pressure in her chest.  
In May 1994, she was seen with complaints of a cough and a 
sore throat.  Examination of her lungs revealed that they 
were clear.  A June 1994 record shows that she was assessed 
as having an upper respiratory infection.  In November 1994, 
she was seen with complaints of chest pains and a sore 
throat.  The assessment was viral syndrome with bronchitis.  
A February 1995 record shows that she was diagnosed as having 
bronchitis.  Her May 1995 service separation medical 
examination shows that a clinical evaluation her lungs and 
chest revealed normal findings.  In the accompanying Report 
of Medical History, she indicated that she had had chronic or 
frequent colds, shortness of breath, pain or pressure in her 
chest and a chronic cough.

VA outpatient treatment records, dated from September 1995 to 
December 1998, show that the veteran was assessed as having 
an upper respiratory infection in November 1996.  A January 
1997 record shows that she was assessed as having chronic 
rhinitis.  In March 1998, she was assessed as having 
allergies versus vasomotor rhinitis.  In June 1998, she was 
seen with complaints of having a cold and respiratory 
symptoms.  The assessment was altered respiratory status.

On VA Persian Gulf War examination in April 1996, a clinical 
evaluation of the veteran's lungs and chest revealed normal 
findings.  At that time, the veteran indicated that she had 
had a cough and yellow sputum.  She also indicated that she 
had not had any rheumatic fever, pleurisy, pneumonia, 
tuberculosis, shortness of breath, wheezing, asthma or 
pulmonary embolus.

On VA medical examination in October 1996, a clinical 
evaluation of the veteran's respiratory system revealed 
normal findings.

By statements, received in May 1997, the veteran's mother, 
father and father-in-law reported that the veteran had 
respiratory problems upon her return from the Persian Gulf in 
May 1991.

At the September 1998 hearing, the veteran, through her 
representative, indicated that her service medical records 
included numerous annotations of an upper respiratory 
condition.  She testified that she had bronchitis during 
service.

On VA medical examination in November 1998, it was noted that 
X-ray study of the veteran's chest revealed that she had 
hilar adenopathy which was consistent with sarcoidosis.  The 
pertinent diagnosis was symptoms of allergic rhinitis.

By December 1998 addendum, the examiner who conducted the 
November 1998 VA medical examination reported that a computed 
axial tomography (CAT) scan of the veteran's thorax did not 
reveal any evidence of sarcoidosis.

The Board finds that service connection cannot be established 
for the veteran's respiratory disability based on the 
regulations applicable to "undiagnosed illness" in veterans 
of the Persian Gulf War.  As reported earlier, service 
connection for any disability under the regulations that are 
specific to service in the Persian Gulf requires that the 
disability may not be attributed to any known cause.  In this 
case, the record shows that the veteran's respiratory 
disability has been attributed to known medical diagnoses.  
In particular, her service medical records show that, 
subsequent to her service in the Southwest Asia theater of 
operations during the Persian Gulf War, she was diagnosed as 
having bronchitis, an upper respiratory infection and a viral 
syndrome.  In addition, her VA outpatient treatment records 
show that she was assessed as having an upper respiratory 
infection and rhinitis.  Moreover, the most recent VA 
examination report shows that she was diagnosed as having 
symptoms of allergic rhinitis.  Thus, the evidence of records 
shows that the veteran's respiratory disability has been 
attributed to specific and known diagnosable causes.

In this regard, the Board notes that the VA General Counsel 
has issued an opinion that 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 authorize service connection on a presumptive basis 
only for a disability arising in Persian Gulf veterans due to 
"undiagnosed illness" and may not be construed to authorize 
presumptive service connection for diagnosed illnesses, 
regardless of whether the diagnosis may be characterized as 
poorly defined.  VA O.G.C. Prec. Op. No. 8-98 (Aug. 3, 1998), 
63 Fed. Reg. 56,703 (1998).  In light of the foregoing VA 
General Counsel opinion, and the fact that the veteran's 
respiratory disability has been attributed to specific 
diagnosable causes, the Board finds no basis to grant service 
connection for her respiratory disability under the 
provisions of 38 C.F.R. § 3.317.

Notwithstanding the above, the veteran may still be entitled 
to a grant of service connection on a direct basis if it can 
be shown that her respiratory disability had its onset during 
her period of service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

With this in mind, the Board finds that the veteran has not 
presented any competent medical evidence which causally links 
her respiratory disability to her period of service.  
Specifically, while her service medical records show that she 
was diagnosed as having bronchitis, an upper respiratory 
infection and a viral syndrome, they also show that her lungs 
and chest were found to be normal at the time of her service 
separation examination.  In addition, although postservice VA 
outpatient treatment records show that she was assessed as 
having an upper respiratory infection and rhinitis, these 
records do not establish any causal link or nexus between 
these disabilities and her period of service or the 
respiratory disabilities for which she was treated therein.  
Likewise, while the most recent VA examination report shows 
that the veteran had allergic rhinitis, it does not establish 
any causal relationship between this disability and her 
period of service or the respiratory disabilities for which 
she was treated therein.  Thus, as no competent medical 
evidence has been presented to link her respiratory 
disability to her period of service or the respiratory 
disabilities for which she was treated therein, her claim of 
service connection for a respiratory disability may not be 
viewed as well grounded on a direct basis either.  Caluza, 7 
Vet. App. at 506.

The Board has considered the contentions of the veteran, her 
mother, father and father-in-law, regarding the etiology of 
the veteran's respiratory disability.  However, as lay 
persons they are not qualified to render such opinion as to 
medical etiology or causation.  Espiritu, 2 Vet. App. at 492.

In denying the veteran's claim of service connection for 
respiratory disability due to an undiagnosed illness, the 
Board has considered the matter of resolution of the benefit 
of the doubt.  However, application of the benefit-of-the-
doubt rule is only applicable where the claim is well 
grounded.  Epps, 126 F.3d 1464.  Such is not the case where, 
as here, there is no basis to grant service connection for 
the veteran's respiratory disability under 38 C.F.R. § 3.317, 
and there is no competent medical evidence of record which 
links her respiratory disability to her period of service or 
the respiratory disabilities for which she was treated 
therein.

Headaches

The veteran's service medical records, dated prior to her 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, show that a clinical evaluation of her 
head and neurologic systems revealed normal findings at the 
time of her June 1980 service entrance medical examination.  
In February 1981, she was seen with complaints of headaches.  
On May 1989 medical examination, a clinical evaluation of her 
head and neurologic systems revealed normal findings.

The Board notes that the veteran's service medical records, 
dated during her service in the Southwest Asia theater of 
operations during the Persian Gulf War, do not show any 
reports or findings of headaches.

The veteran's service medical records, dated after her 
service in the Southwest Asia during the Persian Gulf War, 
show that she was assessed as having a headache in July 1992.  
A December 1992 record shows that she was seen complaining of 
a headache.  The pertinent provisional diagnosis was 
questionable sinus infection.  On August 1993 medical 
examination, a clinical evaluation of her head revealed 
normal findings.  In the accompanying Report of Medical 
History, she indicated that she had frequent and severe 
headaches, and that she took Tylenol for them each day.  In 
September 1993, she was seen with headache complaints.  The 
assessment was viral syndrome.  Later that month, she was 
again seen complaining of a headache.  The assessment was 
history of ovarian cancer and multiple constitutional 
symptoms which were suggestive of an adjustment disorder 
which followed major medical problems.  A May 1994 record 
shows that she reported that she had a headache and that she 
took Excedrin.  Her May 1995 service separation medical 
examination shows that a clinical evaluation her head was 
normal.  It was noted that she had been seen with complaints 
of headaches.  In the accompanying Report of Medical History, 
she indicated that she had had a frequent or severe headache.

VA outpatient treatment records, dated from September 1995 to 
December 1998, show that the veteran was treated for 
headaches on occasion during this period.

On VA Persian Gulf War examination in April 1996, a clinical 
evaluation of the veteran's head and neurologic systems 
revealed normal findings.  At that time, the veteran 
indicated that she had had migraine headaches.

On VA neurological examination in June 1996, the veteran 
reported that she had had over 50 migraine headaches since 
her initial one in Saudi Arabia.  She was diagnosed as having 
migraine encephalalgia.

On VA medical examination in October 1996, the veteran was 
again diagnosed as having migraine encephalalgia.

At the September 1998 hearing, the veteran testified that she 
had several migraine headaches during her service.  She also 
testified that she had treated them with medication and she 
continued to have headaches which became more severe after 
service.  She indicated that she had headaches almost every 
day, and that she had to leave work early once or twice every 
two weeks due to headaches.

On VA neurological examination in November 1998, the veteran 
was diagnosed as having had daily headaches since 1990.  It 
was noted that these headaches lasted five minutes and were 
alleviated by Tylenol.  It was also noted that her headaches 
were characteristic of common headaches rather than migraine 
headaches.

The Board finds that, as the veteran's headaches have been 
attributed to a known diagnosis, service connection may not 
be established for them under the regulations applicable to 
"undiagnosed illness" in veterans of the Persian Gulf War.  
Specifically, the June 1996 VA neurological examination 
report and the October 1996 VA medical examination report 
both show that the she was diagnosed as having migraine 
encephalalgia.  As such, there is evidence of record which 
shows that her migraine headaches have been attributed to a 
specific diagnosable cause.

As noted earlier, VA O.G.C. Prec. Op. No. 8-98 (Aug. 3, 
1998), 63 Fed. Reg. 56,703 (1998), established that service 
connection may not be granted on a presumptive basis for a 
disability arising in Persian Gulf veterans due to 
"undiagnosed illness" for diagnosed illnesses, regardless of 
whether the diagnosis may be characterized as poorly defined.  
Based on the foregoing VA General Counsel opinion, and as 
veteran's migraine headaches have been attributed to migraine 
encephalalgia, a diagnosed illness, the Board finds no basis 
to grant service connection for her headaches under 38 C.F.R. 
§ 3.317.

However, the veteran may still be entitled to a grant of 
service connection on a direct basis if it can be shown that 
her headaches had their onset during service.  Combee, 34 
F.3d at 1039; Brock , 10 Vet. App. at 155.

In this regard, the Board finds that the veteran's claim of 
service connection for headaches is well grounded pursuant to 
38 U.S.C.A. § 5107(a), as it is plausible under the 
circumstances of this case.  Murphy, 1 Vet. App. at 78.  
Specifically, the veteran contends that her headaches began 
during her period of service.  This claim is well grounded as 
her service medical records show that she was treated for 
headaches, and the November 1998 VA neurological examination 
report shows that she was diagnosed as having had daily 
migraine headaches since 1990.

The Board also finds that service connection is warranted for 
the veteran's headaches as the evidence for and against this 
claim is in relative equipoise.  The Board is aware that the 
service medical records do not affirmatively establish she 
incurred a chronic headache disability in service; and that 
postservice VA outpatient treatment records do not relate her 
headaches to service.  Yet, there is evidence of record which 
demonstrates that her headaches are of service origin.  In 
particular, as noted earlier, the November 1998 VA 
neurological examination report shows that the veteran was 
diagnosed as having had daily migraine headaches since 1990.  
While this opinion may have been based, in part, on a history 
provided by the veteran, such opinion was also rendered based 
on a full consideration of her history as a Persian Gulf 
veteran.  The Board also emphasizes that, absent evidence to 
the contrary, it is not in a position to question this 
diagnosis or attribute the veteran's headaches to some other 
cause.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As 
such, the Board is unable to conclude that the preponderance 
of the evidence is against the instant claim.  Accordingly, 
it appears that there is at least an approximate balance of 
positive and negative evidence regarding the merits of this 
issue.  With reasonable doubt resolved in favor of the 
veteran, service connection is warranted for her headaches.  
Gilbert, 1 Vet. App. at 49, 53-56.


ORDER

Service connection for a sinus disability is denied.

Service connection for a respiratory disability due to 
undiagnosed illness is denied.

Service connection for headaches is granted.


REMAND

As noted earlier, by July 1999 statement, the veteran took 
exception to the RO decision in March 1999, assigning a 10 
percent rating for PTSD, effective from September 1, 1995 to 
March 30, 1998; yet, a Statement of the Case has not been 
issued on this issue.  38 U.S.C.A. § 7105(d).  Where a notice 
of disagreement is filed with a rating decision, the claimant 
is entitled to a Statement of the Case.  Failure to furnish a 
statement of the case is a procedural defect necessitating 
remand.  38 C.F.R. § 19.9(a); Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, this issue is REMANDED for the following action:

The RO should prepare and send the 
veteran and her representative a 
Statement of the Case regarding the issue 
of entitlement to an initial rating in 
excess of 10 percent for PTSD, effective 
from September 1, 1995 to March 30, 1998.  
The veteran should be advised of the time 
limit for submission of a substantive 
appeal for this issue.  Thereafter, if 
this issue is perfected by a timely-filed 
substantive appeal, the case should be 
returned to the Board for appellate 
review.  

This matter should then be returned to the Board for 
appellate review if it is 
perfected by a timely-filed substantive appeal.  38 U.S.C.A. 
§ 7105.  The veteran has the right to submit additional 
evidence and argument on the matter remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 


